DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 06/25/2022 has been entered. Claim 1 has been amended and Claims 16 and 28 have been canceled. Thus, Claims 1-5, 7-9, 12-15 and 17-27 are currently pending, Claims 7-9 and 11 have been withdrawn from further consideration, and Claims 1-5, 12-15 and 17-27 are under current examination.
NOTE: The species have been restricted because of search burden and no art rejection will be set forth in this Office Action, however, the withdrawn claims 7-9 and 11 will be examined for objections, indefinite languages and improper dependency. 

Maintained Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1-5, 7-9, 12-15 and 17-27 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "greater" in claims 1 and 25-28 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The molecular weight distribution of the product is rendered indefinite by the use of “greater”.
	Claims 2-5, 7-9, 12-15 and 17-28 are also rendered indefinite for depending on claim 1.

Response to Arguments
	Applicant asserts that the limitation “greater than” refers to a number, i.e. molecular weight. Applicant goes on to exemplifying molecular weight of methane as being 16.04 g/mol and that molecular weight greater than that of methane would be greater than 16.04 g/mol.
	The Examiner disagrees and reiterates that the indefiniteness is not on numerical range/s per se but on the relative term “greater”. What is “greater” in molecular distribution being compared to? Applicant presents above an example where there is a starting point for molecular weight, which is the molecular weight of methane and in this instance, the relative term “greater” is definite as it refers to any molecular weight greater than 16.04 g/mol. However, neither the claim nor the specification sets forth the starting point of the claimed molecular weight distribution. What was the molecular distribution before the conditions in the catalytic reactor have been changed?  In the absence of the definition of the starting point of the molecular weight distribution prior to changing the conditions, the final molecular weight distribution after changing the conditions is rendered vague and indefinite.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 12-15, 18-21 and 24 stand rejected in a modified form (see underlined section for modification) under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020). 
Schuetzle teaches a process for producing two or more fuel products from gas- phase hydrocarbon feedstocks which may be natural gas, natural gas liquids, or combinations thereof ([0032]).
Regarding Claims 1(a), 4 and 14, Schuetzle teaches that the process comprises producing syngas from the aforementioned gas-phase hydrocarbon feedstocks using a steam reformer ([0059]), wherein the syngas has a H2/CO ratio of about 2.05:1.0 ([0086]). 
Regarding Claim 1 b)-c),  Schuetzle further teaches converting syngas into fuels using a catalytic reactor comprising a single pass or two or more horizontal reactors that are connected in series (Fig. 1 and [0050]), wherein the catalytic reactor comprises a catalyst for the direct conversion of the syngas into liquid fuels, wherein diesel fuels (equivalent to liquid fuel), water, wax and light hydrocarbon gases and unreacted CO and H2 (the last two also known to a skilled artisan as tail gas) are produced ([0086]-[0087]). Schuetzle teaches that the catalyst comprises support such as gamma alumina ([0034]) which is a substrate that has a surface ([0038]). Schuetzle is silent about the alumina as having a surface with an approximately neutral pH. However, the instant specification uses the same gamma alumina substrate in the catalyst (page 11, 3rd paragraph) as in Schuetzle, and thus the alumina of Schuetzle necessarily has a surface with an approximately neutral pH. Schuetzle is silent about the catalyst producing levels of carboxylic acids in the fuels and catalyst reaction water below 25 ppm, however because Schuetzle teaches the same claimed process steps of (a)-(b), a prima facie case of either anticipation or obviousness has been established and Schuetzle necessarily produces the instantly claimed levels of carboxylic acids in the fuels. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 211.01). Furthermore Schuetzle teaches that wax and water are separated in a single knock our vessel from the diesel fuel and light hydrocarbon gases and unreacted CO and H2 (0087). It is noted that a skilled artisan would not have a reasonable expectation for such separation to obstruct the syngas flow. Furthermore Schuetzle teaches that a fraction water comprising wax ([0062]) is recycled back to the syngas generation unit ([0064]) (see also Fig. 1). Schuetzle also teaches in [0022]-[0024] that a variety of catalyst parameters allow for efficient operation, such as support material and size, shape, pore diameter, surface area, crush strength and pellet radius of the support material and a unique combination of the parameters produces the unique product. Schuetzle further teaches in [0025] that variations of these parameters have dramatic effect on product distribution, i.e. by finding the optimal support, metals loading, crystalline size, pore diameter, surface area, crush strength, and effective pellet radius of a supported catalyst can change the product distribution. Hence, since the ultimate goal in Schuetzle is to obtain diesel fuel comprising a majority of hydrocarbons in the C8-C24 range ([0020]) and since the Fischer-Tropsch process produces light gases and wax in addition to diesel fuel ([0061]), a skilled artisan would have been motivated to control the operating conditions and catalytic parameters taught by the reference, with a reasonable expectation of success in efficiently obtaining diesel fuel having greater molecular distribution than the light gases, which are known to a skilled artisan to comprise C1-4 hydrocarbons. Furthermore, Schuetzle teaches in [0077] the operating Fischer-Tropsch conditions that are selected to achieve the desired selectivity of diesel fuel, i.e. keeping the reactor at a pressure between 150 psi and 450 psi, and at a temperature between about 350 F and 460 F. Hence a skilled artisan would have been motivated to vary the operating Fischer-Tropsch conditions to the temperature range and pressure range of Schuetzle to shift the product from light hydrocarbons to diesel fuel having high molecular distribution.
Regarding Claim 3, it is known to a skilled artisan that the feedstock of Schuetzle comprising natural gas or natural gas liquids necessarily comprises the claimed normal alkanes, is-alkanes, olefins, alcohols, ketones, aldehydes and aromatic hydrocarbons.
Regarding Claims 12 and 13, Schuetzle teaches syngas is subjected to purification process to reduce sulfur compounds via sulfur clean up catalysts (solid –phase process) and to reduce ammonia. Schuetzle is silent about the amount of sulfur compounds and ammonia in the syngas after purification, but because Schuetzle teaches the same purification process as claimed, the amount of the sulfur compounds and ammonia in the syngas is necessarily reduced to the claimed amount after syngas purification.
Regarding Claim 15, Schuetzle is silent about the claimed conversion of the CO in the syngas into hydrocarbons. However, Schuetzle teaches the same process steps as instantly claimed to obtain hydrocarbons from syngas and thus, more than about 85 volume % of the CO is necessarily converted into hydrocarbons in Schuetzle.
Regarding Claims 18, 20 and 21, since Schuetzle teaches the same reaction steps as Claim 1, the liquid fuels in Schuetzle necessarily demonstrates the claimed ASTM D130 copper strip corrosion ratings of Claim 18 and the claimed composition of the catalyst reaction water of Claims 20 and 21.
Regarding Claim 19, Schuetzle teaches that wax is formed in the liquid fuels product ([0017]) and because Schuetzle teaches the same reaction steps as instantly claimed, the wax product in Schuetzle necessarily formed at an amount of less than 5 weight percent of the combination of liquid fuels and wax
 Regarding Claim 24, Schuetzle teaches that the produced liquid fuels are suitable for sale into the market ([0018]).
Regarding Claim 1 step (d), while Schuetzle teaches the separation of water from the diesel fuels, Schuetzle fails to teach distilling the diesel fuels. The deficiency is cured by Floudas.
Floudas teaches the production of synthetic hydrocarbons from natural gas by first steam reforming natural gas followed by Fischer-Tropsch process. Furthermore, Floudas teaches that the synthetic hydrocarbons are further converted to the desired fuel composition via distillation followed by additional upgrading ([0095]). Accordingly, a skilled artisan would have been motivated to use the distillation and upgrading process of Floudas in the process of Schuetzle with a reasonable expectation of success in obtaining the desired fuel composition from the hydrocarbons of Schuetzle.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instantly claimed invention to conduct a process for producing two or more fuel products from gas-phase hydrocarbon feedstock using the claimed steps (a)-(d) in view of the combination of Schuetzle and Floudas.


Claims 2 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020) as applied to Claims 1, 3-4, 12-15, 18-21 and 24 above, and further in view of Chlapik (Chlapik, K. et al. Patent application publication number US2016/0347613A1; Effectively filed on Mar. 4, 2014; cited in Office Action 09/11/2020).
The teachings of Schuetzle and Floudas have been set forth above.
Regarding Claim 2, the combination of Schuetzle and Floudas fails to teach or suggest that the that the steam reformer is a catalytic steam-reforming process, and wherein the syngas has a H2/CO ratio in the range of about 2.0-3.3, and wherein the process for producing syngas has a conversion efficiency of better than about 90% at temperatures below about 1700° F., and wherein the catalyst is a steam reforming, structured catalyst. However, Chlapik teaches that the steam reformer of natural gas is a catalytic steam reformer with structured catalyst ([0007]-[0010] and [0027]). Furthermore, Chlapik teaches that the maximum reaction temperature is 917 ºC (Table in [0041]), which is equivalent to 1682.6 F. Thus, the claimed H2/CO and better than about 90% conversion efficiency are necessarily produced in Chlapik because the reference teaches the same claimed catalytic steam reformer, reforming temperature and structured catalyst. 
Chlapik teaches that the structured catalyst results in maximum performance and increases catalyst lifetime at high temperatures ([0006]). Thus a skilled artisan would have been motivated to use the catalyst of Chlapik in the steam reforming process of Schuetzle and Floudas with a reasonable expectation of success in increasing the steam reforming performance and catalyst lifetime.
Regarding Claim 22, Chlapik teaches that a steam ratio over the natural gas of 3.0 has been used in the steam reforming process ([0040]). Thus, a skilled artisan would have been motivated to adjust the amount of the recycled catalyst reactor water of Schuetzle and Floudas to obtain a steam to carbon ratio in the steam reformer to 3.0. 

Claims 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020) as applied to Claims 1, 3-4, 12-15, 18-21 and 24 above, and further in view of Silvey (Silvey, L. G. “Hydrogen and Syngas Production from Biodiesel Derived Crude Glycerol”, 2011, pp. 1-127; cited in Office Action 09/11/2020).
The teachings of Schuetzle and Floudas have been set forth above.
Regarding Claim 5, the combination of Schuetzle and Floudas fails to teach or suggest the use of vaporized liquid by-products from chemical or biochemical processes. However, Silvey teaches that glycerol is a by-product for the production of biodiesel (Abstract, page iii, 1st paragraph). Silvey teaches that glycerol is converted into a syngas using steam reformer (Abstract, page iii, 2nd paragraph; Eqn. 2, page 21) by first vaporizing the liquid reactant (equivalent to glycerol; page 32, last paragraph).
Silvey teaches that increase in the production of biodiesel also produces glycerol by-products and that steam reforming crude glycerol instead of disposing it, and that the mixed gas obtained from the steam reforming can be used in the production of diesel fuel via a Fischer-Tropsch process (Abstract, page iii, 1st paragraph). Thus, a skilled artisan would have been motivated to use the feedstock of Silvey in place of the feedstock of Schuetzle and Floudas with a reasonable expectation of success in effectively using glycerol byproduct in the production of useful products such as diesel fuel.

Claims 17 stands rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020) as applied to Claims 1, 3-4, 12-15, 18-21 and 24 above, and further in view of Bracht (Bracht, M. et al. Patent application publication number US2010/0184873A1; cited in Office Action 09/11/2020).
The teachings of Schuetzle and Floudas have been set forth above. However, the combination of Schuetzle and Floudas fails to teach the limitations of Claim 17.
These deficiencies are cured by Bracht. Bracht teaches the use of a first, second, third and later stage reactor for Fischer-Tropsch process ([0033]-[0034]). Bracht teaches that the first stage comprises the following conditions:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
Bracht teaches that the CO conversion in the first stage is preferably 30-50% ([0042]).
Furthermore, Bracht teaches that the second stage comprises the following conditions:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Bracht teaches that the CO conversion in the second stage is preferably 25-70% ([0054]). Bracht further teaches that the gaseous effluent from the second stage is conveyed to the third stage and thus a skilled artisan would have a reasonable expectation to result in CO conversion higher than the second stage.
Bracht teaches that such multi stage process in the Fischer-Tropsch process results in high conversion of CO and high selectivity of C5+ ([0026]) and allows the use of syngas with a relatively low hydrogen/CO ratio ([0028]). Accordingly, a skilled artisan would have been motivated to use the multistage reactors and reaction conditions of Bracht in the process of the combination of Schuetzle and Floudas with a reasonable expectation of success of increasing CO conversion, C5+ selectivity and usage of low hydrogen/CO ratio.


Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020) as applied to Claims 1, 3-4, 12-15, 18-21 and 24 above, and further in view of Herrmann (Herrmann, R. P. et al. Patent application publication number US2014/0213669A1; cited in IDS 06/04/2019).
	While Schuetzle teaches recycling of catalyst reaction water to the syngas generator (steam reformer), neither Schuetzle nor Floudas teaches or suggests injecting a part of catalyst reaction reactor into oil wells.
	However, Hermann teaches in the abstract injecting catalyst reaction water of a Fischer-Tropsch process into oil wells (water flowing from the bottom into the producing well) which necessarily increases the production of additional oil. Accordingly, a skilled artisan would have been motivated to modify the methods of Schuetzle and Floudas in providing a second part of the catalyst reaction water to inject into oil wells for increasing the production of additional oil as taught by Herrmann, in order to provide synthetic hydrocarbon related products to gas lift tubing arrangement or production well.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to recycle a first part of the catalyst reaction water and to inject a second part of the catalyst reaction water into an oil well for increasing the production of oil in view of the combination of Schuetzle, Floudas and Herrmann.

Claims 25-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Schuetzle (Schuetzle, R. et al. Patent application publication number US2014/0250770A1; cited in Office Action 09/11/2020) in view of Floudas (Floudas, C. A. et al. Patent application publication number US2015/0073188A1; cited in Office Action 10/07/2020) as applied to Claims 1, 3-4, 12-15, 18-21 and 24 above, and further in view of Yu (Yu, F. et al. Patent application publication number US2016/0038923A1; cited in Office Action 12/30/2021).
The teachings of Schuetzle and Floudas have been set forth above. 
Regarding Claims 25-27, even though Schuetzle teaches selection of temperature and pressure as the operating Fischer-Tropsch conditions to achieve the desired selectivity of diesel fuel, i.e. keeping the reactor at a pressure between 150 psi and 450 psi, and at a temperature between about 350 F and 460 F, neither Schuetzle nor Floudas teaches changing the gas hourly space velocity as operating conditions to shift the product to a greater molecular weight distribution. The deficiency is cured by Yu.
Yu teaches the effect of different Fischer-Tropsch reaction conditions on selectivity. One of the conditions studied in Yu is varying GHSV as shown in Table 11 and [0066] where the selectivity to liquid hydrocarbons is higher at GHSV of 1000 and 3000 hr-1 when compared to the selectivity at GHSV of 5000 hr-1. Furthermore, the selectivity for lower C1-C4 hydrocarbons is lower at GHSV of 1000 and 3000 hr-1 when compared to the selectivity at GHSV of 5000 hr-1. Hence, a skilled artisan would have been motivated to keep the GHSV at 3000 hr-1 or lower with a reasonable expectation of shifting the selectivity from lower molecular weight C1-C4 hydrocarbons to higher molecular weight liquid hydrocarbons.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date in changing conditions of the catalytic reactor, wherein the conditions are temperature, pressure and space velocity, to shift product distribution to a greater molecular weight in view of the combination of Schuetzle, Floudas and Yu.

Response to Arguments
Claim 1 has been amended by reciting that the catalyst substrate comprises an alumina substrate, and wherein the alumina substrate has a surface, and wherein the surface pH ranges from 6.75 to 7.25. Applicant argues that Schuetzle fails to teach that gamma alumina has a surface pH ranging from 6.75 to 7.25. Applicant further argues that the gamma alumina of the prior art can’t necessarily have a surface pH ranging from 6.75 to 7.25 as indicated in the Office Action because substrates like alumina can be acidic, basic or neutral as the pH depends on how the substrates are manufactured/subsequently treated.
Attorney argument is not evidence where evidence is necessary (MPEP § 2145). Applicant has to provide evidence in the form of a declaration where it shows that gamma alumina of Schuetzle, manufactured by incipient wetness ([0084]), cannot have a surface ranging from 6.75 to 7.25. In the absence of this evidence, the examiner maintains that gamma alumina of Schuetzle, the same alumina as instantly described, necessarily has a surface pH ranging from 6.75 to 7.25.

Conclusion
Claims 1-5, 12-15 and 17-27 are rejected and no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622